PER CURIAM:
En cumplimiento de la Resolución del 23 de agosto de 1984 de este Tribunal, el Procurador General for-muló los siguientes cargos contra el Lie. Bienvenido Hernán-dez Vargas :
PRIMER CARGO — El Lie. Bienvenido Hernández Vargas incurrió en conducta impropia y ant[ié]tica al redactar, suscribir y remitir por correo, en un sobre oficial con el membrete del Tribunal General de Justicia, al señor Ernesto Báez Miranda, una demanda en cobro de dinero, y notifica-ción bajo la Regla 60 de Procedimiento Civil, sin que previa-mente hubiese iniciado trámite alguno ante el Tribunal de Distrito, Sala de Río Piedras. Posteriormente le remitió la . sentencia.
La conducta del querellado descrita en el cargo anterior es antiética, censurable y contraria al Preámbulo del Código de Etica Profesional que rige la conducta de los miembros de la profesión legal de Puerto Rico.
SEGUNDO CARGO — El Lie. Bienvenido Hernández Vargas, incurrió en conducta impropia y ant[ié]tica al re-dactar, suscribir y remitir por correo, en su sobre oficial con el membrete del Tribunal General de Justicia, al señor Pablo Delpín Colón, una demanda en cobro de dinero y noti-ficación, bajo la Regla 60 de Procedimiento Civil, sin que *691previamente hubiese iniciado trámite alguno ante el Tribunal de Distrito, Sala de Río Piedras. Bienvenido Hernández Vargas vs. Pablo Delpín Colón, Honorarios de Abogado, Civil Número 83-5008.
La conducta del querellado descrita en el cargo anterior es antiética, censurable y contraria al Preámbulo del Código de Etica Profesional que rige la conducta de los miembros de la profesión legal de Puerto Rico.
TERCER CARGO — El Lie. Bienvenido Hernández Vargas, incurrió en conducta impropia y ant[ié]tica al redactar, suscribir y remitir por correo, en un sobre oficial con el mem-brete del Tribuna] General de Justicia, al señor Manuel de Jesús Vélez y su esposa Encarnita Rivera Munich, una de-manda en cobro de dinero y notificación bajo la Regla 60 de Procedimiento Civil, sin que previamente hubiese iniciado trámite alguno ante el Tribunal de Distrito, Sala de Río Piedras.
La conducta del querellado descrita en el cargo anterior es ant[ié]tica, censurable y contraria al Preámbulo del Có-digo de Etica Profesional que rige la conducta de los miem-bros de la profesión legal de Puerto Rico.
CUARTO CARGO — El Lie. Bienvenido Hernández Vargas, incurrió en conducta impropia y ant[ié]tica al redac-tar, suscribir y remitir por correo, en un sobre oficial con el membrete del Tribunal General de Justicia, al Rev. Miguel A. Rivera, una demanda en cobro de dinero y notificación bajo la Regla 60 de Procedimiento Civil, sin que previa-mente hubiese iniciado trámite alguno ante el Tribunal de Distrito, Sala de Río Piedras. Carmelo Deliz y Carlis Art. Type Setting vs. Reverendo Miguel A. Rivera, Civil Número 83-5007.
La conducta del querellado descrita en el cargo anterior es antiética, censurable y contraria al Preámbulo del Código de Etica Profesional que rige la conducta de los miembros de la Profesión legal de Puerto Rico. (Escolio omitido.) Querella, págs. 1-3.
El querellado compareció representado por abogado y aceptó todos los hechos que se alegan en la querella. Admite que es innegable que los hechos que se le imputan, y que sin *692vacilación aceptó, no pueden ser desatendidos como algo trivial y que procedió en forma impropia.
No hay duda de que la conducta del querellado Hernández Vargas es antiética y censurable. El hecho de que no hubiera intención de defraudar o de que las deudas fueran legítimas no excusan su mala conducta profesional. Salas Cohen v. Otero Calero, 115 D.P.R. 355 (1984).
Las circunstancias de este caso, que durante el curso de treinta años de ejercicio profesional el querellado, Lie. Bien-venido Hernández Vargas, nunca ha recibido reprimenda, prevención, castigo o amonestación de este Tribunal, justifi-can que no sea separado permanentemente de la abogacía. Sin embargo, la gravedad de los cargos probados amerita una separación por un término de un año, efectivo en la fecha en que sea notificado de la presente.